Name: Commission Regulation (EEC) No 2749/87 of 14 September 1987 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 9 . 87 Official Journal of the European Communities N- L 264/25 COMMISSION REGULATION (EEC) No 2749/87 of 14 September 1987 fixing the import levies on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 2577/87 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2577/87 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, 1 . The import levies referred to in Article 14 (2) of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto . 2 . There shall be no levy for imports from Portugal, including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 16 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 244, 28 . 8 . 1987, p. 8 . No L 264/26 Official Journal of the European Communities 15. 9 . 87 ANNEX to the Commission Regulation of 14 September 1987 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 0110 33,68 04.01 Alb) 0120 31,27 04.01 Alia) 1 0130 31,27 04.01 A II a) 2 0140 38,34 04.01 A II b) 1 0150 30,06 04.01 A II b) 2 0160 37,13 04.01 B I 0200 77,23 04.01 B II 0300 163,38 04.01 B III 0400 252,49 04.02 A I 0500 32,73 04.02 A II a) 1 0620 163,84 04.02 A II a) 2 0720 219,77 04.02 A II a) 3 0820 222,19 04.02 A II a) 4 0920 261,40 04.02 A II b) 1 1020 156,59 04.02 A II b) 2 1120 212,52 04.02 A II b) 3 1220 214,94 04.02 A II b) 4 1320 254,15 04.02 A III a) 1 1420 30,88 04.02 A III a) 2 1520 41,69 04.02 A III b) 1 1620 163,38 04.02 A III b) 2 1720 252,49 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 1,5659 (") 04.02 B I b) 1 bb) 2320 per kg 2,1252 0 04.02 B I b) 1 cc) 2420 per kg 2,5415 0 04.02 B I b) 2 aa) 2520 per kg 1,5659 0 04.02 B I b) 2 bb) 2620 per kg 2,1252 0 04.02 B I b) 2 cc) 2720 per kg 2,5415 0 04.02 B II a) 2820 53,76 04.02 B II b) 1 2910 per kg 1,6338 0 04.02 B II b) 2 3010 per kg 2,5249 0 04.03 A 3110 297,05 04.03 B 3210 362,40 04.04 A 3300 270,57 0 04.04 B 3900 385,01 O 04.04 C 4000 157,44 0 04.04 D I a) 4410 212,17 0 04.04 D I b) 4510 222,30 0 04.04 D II 4610 319,02 04.04 E I a) 4710 385,01 04.04 E I b) 1 4800 255,61 (10) 15 . 9 . 87 Official Journal of the European Communities No L 264/27 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 04.04 E I c) 1 04.04 E I c) 2 04.04 E II a) 04.04 E II b) 17.02 A II 21.07 F I 23.07 B I a) 3 23.07 B I a) 4 23.07 B I b) 3 23.07 B I c) 3 23.07 B II 5000 5210 5250 5310 5410 5500 5600 5700 5800 5900 6000 6100 231,54 ('!) 173,66 328,26 385,01 328,26 42,54 ('*) 42,54 119,86 155,88 146,24 121,08 155,88 15. 9 . 87No L 264/28 Official Journal of the European Communities (') For the purposes of this tariff subheading, 'special milk for infants' means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded . (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 26,48 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 26,48 ECU. 0 The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Finland and for products listed under (d) of that Annex imported from Austria,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. f7) The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (*) The levy is limited to 60 ECU per 100 kg net weight for products listed under (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. (') The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (h) of Annex I to Regulation (EEC) No 1767/82 imported from Switzer ­ land and for products listed under (i ) of that Annex imported from Finland and for products listed under (k) of that Annex imported from Austria. ( I0) The levy per 100 kg net weight is limited to : v  12,09 ECU for products listed under (e) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  15,00 ECU for products listed under (f) and (g) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (1) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  60 ECU for products listed under (p) of that Annex imported from Austria and for products listed under (s) of that Annex imported from Finland,  101,88 ECU per 100 kg net weight for products listed under (m) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey or Yugoslavia and for products listed under (o) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  15,00 ECU for products listed under (g) of that Annex imported from Australia and New Zealand . (12) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that appli ­ cable to lactose and lactose syrup falling within subheading 17.02 A II . ( 13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and subheadings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.